t c summary opinion united_states tax_court paul bryan barrett petitioner v commissioner of internal revenue respondent docket no 16542-03s filed date paul bryan barrett pro_se timothy r maher for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue this is a so-called collection case brought pursuant to sec_6330 the issue is whether petitioner may raise in this proceeding a challenge to the correctness of an underlying tax_deficiency petitioner resided in pompano florida when the petition was filed background the basic facts are not in dispute during and petitioner was in the construction business as a sole_proprietorship reporting income and deductions on schedule c profit or loss from business on his federal_income_tax return petitioner claimed and received a refund of dollar_figure respondent audited petitioner’s return and proposed to disallow inter alia deductions for wages paid to employees of petitioner’s company it appears that the primary reason for the disallowance of the deductions was that either the names or the social_security numbers of the alleged employees were false rather than dispute the proposed_adjustment petitioner signed a form 4549-cg income_tax examination changes dated date form 4549-cg provides in part consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax respondent assessed an additional tax of dollar_figure by letter dated date petitioner sought to establish that the amount of disallowed wages was incorrect during the so-called audit_reconsideration process petitioner supplied virtually identical notarized statements containing the names of four of the alleged employees by letter dated date petitioner was informed that the social_security numbers were either missing or invalid petitioner was requested to submit either their correct social_security numbers or cancelled checks showing the amount you paid to them petitioner supplied further names and social_security numbers but apparently no cancelled checks and as a result respondent abated dollar_figure of the prior assessment based on the examination petitioner filed his federal_income_tax return that showed a balance due of dollar_figure petitioner admits that he owes the amount shown on that return respondent filed a lien pursuant to sec_6321 and sec_6323 and issued a notice of lien filing to petitioner pursuant to sec_6320 petitioner timely requested a hearing contending only that the amount of the deficiency was incorrect on date respondent denied relief on the ground that petitioner had waived his right to challenge the collection of his tax_liability because he had signed form 4549-cg consenting to the assessment and collection petitioner filed a timely petition seeking review of that determination under sec_6330 discussion sec_6320 provides that respondent shall notify in writing the taxpayer against whom a lien arises or is filed under sec_6320 the taxpayer may request a hearing before an impartial appeals officer sec_6320 provides that subsections c d other than paragraph b thereof and e of sec_6330 shall apply to a hearing under sec_6320 relevant here sec_6330 provides that a taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the issue here is whether sec_6330 precludes petitioner from raising the correctness of the underlying tax_liability for in a hearing under sec_6320 as we have pointed out sec_6320 incorporates the restriction contained in sec_6330 this case is controlled by 117_tc_324 as here in aguirre petitioners executed a form_4549 containing the identical language set forth above and requested a hearing solely to dispute the correctness of their underlying tax_liabilities we held that petitioners had waived their right to review the underlying tax_liabilities we see no reason to reiterate aguirre here reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent petitioner contends that the revenue_agent conducting the audit misled him the language on form 4549-cg income_tax examination changes is quite clear and we have great difficulty in understanding the reason that petitioner claims that he was misled
